 

Exhibit 10.2

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of January 8, 2015,
is by and among Brainstorm Cell Therapeutics Inc., a Delaware corporation (the
“Company”), and the undersigned holder of a Common Stock Purchase Warrant (the
“Existing Warrant”) issued by the Company on June 19, 2014 (the “Holder”).

 

WHEREAS, the Holder agrees to immediately exercise the Existing Warrant,
pursuant to the terms set forth therein, and in consideration therefor, the
Holder shall receive a newly issued Common Stock Purchase Warrant from the
Company pursuant to the terms set forth herein (“New Warrant”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

article I

definitions

 

Section 1.1         Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the Securities Purchase
Agreement (the “Purchase Agreement”) pursuant to which the Existing Warrants
were issued.

 

 

ARTICLE II

EXERCISE OF EXISTING WARRANTS AND ISSUANCE OF NEW WARRANTS

 

Section 2.1           Exercise of Existing Warrants. Holder hereby agrees to
exercise its Existing Warrants for a cash exercise payment pursuant to the terms
of the Existing Warrants. The number of Warrant Shares purchased and the
aggregate exercise price are set forth on the Holder’s signature page hereto.
Within one (1) Trading Day of the date hereof, the Holder shall deliver the
aggregate cash exercise price for such Existing Warrants to the wire
instructions set forth on the Company’s signature page hereto and within one (1)
Trading Day of receipt by the Company of such aggregate cash exercise price, the
Company shall deliver the Warrant Shares to the Holder’s DTC account via the
DWAC system. The exercise of the Existing Warrant shall otherwise be pursuant
to, and subject to the terms of, the Existing Warrant. The date of the closing
of the exercise of the Existing Warrants and other transactions contemplated
hereunder shall be referred to as the “Closing”.

 

Section 2.2           Issuance of New Warrants. Within 3 Trading Days of the
date hereof, the Company shall deliver to the Holder a New Warrant to purchase
up to a number of shares of Common Stock equal to 150% of the number of Warrant
Shares issuable pursuant to the exercise of the Existing Warrant, which New
Warrant shall be immediately exercisable and have an exercise period through
June 19, 2018 with an exercise price equal to $6.50, subject to adjustment
therein. The New Warrant shall otherwise be substantially in the form of the
Existing Warrant. Hereafter the New Warrants shall be referred to as the
“Warrants” and the shares of Common Stock underlying such Warrants shall be
referred to herein as the “Warrant Shares”.

 

1

 

 

Section 2.3           Registration Rights. On or prior to 30 days following the
date hereof (the “Filing Date”), the Company shall prepare and file with the
Commission a registration statement covering the resale of all of the Warrant
Shares underlying the New Warrants (“Registrable Securities”) for an offering to
be made on a continuous basis pursuant to Rule 415 (it being understood that
such registration statement may also cover the resale of certain securities held
by ACCBT Corp.). Each registration statement filed hereunder shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith, subject to the provisions of
Section 2(e)); provided, however, that no Holder shall be required to be named
as an “underwriter” without such Holder’s express prior written consent. The
Company shall use commercially reasonable efforts to cause a registration
statement filed under this Agreement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than 120 days following the date hereof, and shall use
commercially reasonable efforts to keep such registration statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such registration statement (i) have been sold, thereunder
or pursuant to Rule 144, or (ii) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 (assuming cashless exercise) and without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144, as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Transfer Agent and the affected Holders (the “Effectiveness
Period”). Violations by the Company of this Section 2.3 shall result in cashless
exercise of the New Warrants in accordance with their terms and shall be the
sole remedy or penalty owed to the Holder.

 

Section 2.4           Subsequent Equity Sales. From the date hereof until the
date on which the Company files with the Commission a registration statement
covering the resale of all of the Registrable Securities, neither the Company
nor any Subsidiary shall issue, enter into any agreement to issue or announce
the issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents. Notwithstanding the foregoing, this Section 2.4 shall not apply in
respect of an Exempt Issuance.

 

Section 2.5           Subsequent Agreements. During such time as the New Warrant
is unexercised, the Company acknowledges and agrees that it will not enter into
any agreement with any holder of an Existing Warrant issued by the Company on
June 19, 2014 in connection with such Holder’s rights in such Existing Warrant
and granting rights materially more favorable than those set forth in this
Agreement, without the prior written consent of the Holders of a majority of the
Warrant Shares then exercisable under all outstanding Warrant Exercise
Agreements with the Company dated on or about the date hereof. For avoidance of
doubt, an agreement with the same terms set forth herein when the Company’s
stock price is higher than the date hereof would constitute an agreement with
rights materially more favorable than those set forth in this Agreement.

 

2

 

 

Section 2.6           Filing of Form 8-K and Prospectus Supplement. Prior to
9:30 am ET on the date hereof, the Company shall issue a Current Report on Form
8-K, reasonably acceptable to each Holder disclosing the material terms of the
transactions contemplated hereby, which shall include this Agreement as an
attachment thereto; provided however, if this Agreement is executed after 9:30
am ET the Current Report on Form 8-K shall be filed prior to 9:30 am ET on the
following Trading Day. From and after the issuance of such Form 8-K, the Company
represents to the Holder that it shall have publicly disclosed all material,
non-public information delivered to the Holder by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. In
addition, within 1 Trading Day of the date hereof, the Company shall file a
prospectus supplement under Rule 424 under the Securities Act to registration
statement number 333-197347 (the “Registration Statement”), disclosing the terms
of the transactions hereunder.

 

Section 2.7           Conditions to Holder’s Obligations. The obligations of the
Holder hereunder in connection with the Closing are subject to the following
conditions being met:

 

(a)          the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the date of the Closing of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(b)          the Registration Statement shall be effective as of the Closing
Date for the resale by the Holder of the Warrant Shares underlying the Existing
Warrants;

 

(c)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing shall have been performed;

 

(c)          the delivery of a Secretary’s Certificate, attaching the Board of
Directors resolutions approving the transactions contemplated hereby;

 

(d)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(e)          from the date hereof to the Closing, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing, trading
in securities generally as reported by Bloomberg Financial Markets shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Holder, makes it impracticable or inadvisable to consummate the
transactions hereunder.

 

3

 

 

Section 2.8           Opinion of Company Counsel. The Company shall use
commercially reasonable good faith efforts to obtain on or prior to January
13th, 2015 a legal opinion of the Company’s U.S. corporate counsel typical for
similar transactions and in form and substance reasonably acceptable to both
U.S. corporate counsel and the Agent.

  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

(a)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)          Registration Statement. The Warrant Shares underlying the Existing
Warrants are registered for resale by the Holder on an effective registration
statement on Form S-1, File No. 333-197347 and the Company knows of no reasons
why such registration statement shall not remain available for the resale of
such Warrant Shares for the foreseeable future. The Company shall keep the
Registration Statement effective and available for use by the Holder until all
Warrant Shares underlying the Existing Warrants are sold by the Holder.

 

4

 

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(d)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
any of Holder or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

Section 3.2           Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:

 

(a)          Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)          No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

5

 

 

(c)          Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Existing Warrants and issuance of the New
Warrants and the merits and risks of investing in the Warrant Shares underlying
the Existing Warrants; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  The Holder
acknowledges and agrees that neither Maxim Group LLC (the “Agent”) nor any
Affiliate of the Agent has provided the Holder with any information or advice
with respect to the Securities nor is such information or advice necessary or
desired.  Neither the Agent nor any Affiliate has made or makes any
representation as to the Company or the quality of the securities issued and
issuable hereunder and the Agent and any Affiliate may have acquired non-public
information with respect to the Company which the Holder agrees need not be
provided to it.  In connection with the issuance of the securities hereunder to
the Holder, neither the Agent nor any of its Affiliates has acted as a financial
advisor or fiduciary to the Holder.

 

(d)          Holder Status. At the time such Holder was offered the New
Warrants, it was, and as of the date hereof it is, and on each date on which it
exercises any New Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.

 

Section 4.2           Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the Existing Warrants. This Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
each of the parties; provided however that no party may assign this Agreement or
the obligations and rights of such party hereunder without the prior written
consent of the other parties hereto.

 

6

 

 

Section 4.3           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4           Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.

 

Section 4.6           Entire Agreement. The Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7           Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 4.8           Termination.  This Agreement may be terminated by any
Holder, as to the Holder’s obligations hereunder, by written notice to the other
parties, if the Closing has not been consummated on or before January 31, 2015,
unless such failure shall be due to the failure of Holder to perform or comply
with any of the covenants, agreements or conditions hereof to be performed or
complied with by it prior to the Closing.

 

Section 4.9           Fees and Expenses. Except as expressly set forth herein,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Warrants or
Warrant Shares.

 

***********************

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

BRAINSTORM CELL THERAPEUTICS INC.

      By:       Name: Tony Fiorino     Title: Chief Executive Officer

 

Wire Instructions:

 

8

 

 

[PURCHASER SIGNATURE PAGES TO BCLI

AMENDMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder: ______________________________________________________________

Signature of Authorized Signatory of Holder:
_______________________________________

Name of Authorized Signatory:
____________________________________________________________

Title of Authorized Signatory:
_____________________________________________________________

Email Address of Holder: ____________________________________________________

 

Number of Existing Warrants to be exercised:

Aggregate Exercise Price:

Warrant Shares underlying New Warrants:

 

DWAC Instructions for Warrant Shares:

 

Address for Delivery of New Warrants for Holder:

 

9

 

